Citation Nr: 1515681	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar strain.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel








INTRODUCTION

The Veteran had active duty service in the United States Army from January 1977 to January 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2014 decision, the Board expanded the issue of entitlement to service connection for PTSD to encompass all acquired psychiatric disabilities and remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The case has since returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain identified private and VA treatment records in compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as may requests as are necessary to obtain relevant records from a Federal department or agency, including, VA medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  

In the Board's January 2014 remand decision, the AOJ was instructed to contact the Veteran to request that he identify any medical care providers who have treated him for the issues on appeal and to provide authorization to obtain any relevant medical records.  In this regard, the AOJ sent a letter to the Veteran in March 2014, including the necessary authorization forms to obtain private treatment records.  In May 2014, the Veteran submitted a completed Authorization and Consent to Release Information to the Department of Veterans Affairs indicating that from 2010 to present, he received treatment for PTSD from L.G., LA MPA and from A.F., PhD.  There is no indication in the record that the AOJ attempted to retrieve records from these medical care providers following the Veteran's submission of the May 2014 form.  Thus, a remand is necessary to obtain these private treatment records.

In addition, the Veteran provided another Authorization and Consent to Release in May 2014 informing VA that he received treatment for his back at the Durham VA Medical Center.  The Board notes that the January 2014 remand also directed the AOJ to obtain relevant VA treatment records regardless of whether or not the Veteran responded to its March 2014 request.  If the AOJ was unable to obtain VA treatment records, it was ordered to notify the Veteran of its efforts to obtain the records, the fact that they were unavailable, its subsequent actions, and that the Veteran was ultimately responsible for providing evidence.  Despite this directive and the receipt of the Veteran's May 2014 form, the record does not contain evidence of efforts made to obtain VA treatment records from the Durham VA Medical Center or any other VA facility.  A letter informing the Veteran of the unavailability of any VA treatment records is also not included in the record.  As a result, updated VA treatment records should be obtained upon remand.

In light of the remand, additional efforts should be made to verify the Veteran's claimed PTSD stressor of being involved in a bridge collapse during active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from L.G., LA MPA and from A.F., PhD dated since 2010 as identified in the Veteran's May 2014 VA Form 21-4142.  If such authorization has expired, request that the Veteran provide an updated form.  Make at least two attempts to obtain records from these medical care providers.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Durham VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Make all necessary attempts to verify the Veteran's claimed stressor of being involved in a bridge collapse while serving with the 902nd Engineering Company in Fort Belvoir, Virginia.  If necessary, obtain additional information from the Veteran regarding the claimed stressor.  At a minimum, unit and organizational histories should be obtained in an effort to verify the claimed stressor.  If such unit histories verify the occurrence of the in-service stressful event, indicate that the stressor has been verified.  All records and responses received must be associated with the claims file.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include whether additional examinations or opinions are necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



